Lewis, P.,
delivered the opinion of the court.
This is a writ of error to a judgment of the circuit court of Pulaski county affirming a judgment of the county court of that county sentencing the plaintiff in error to be hanged for the murder of his wife, Nancy Taylor, on the 18th July, *8181893. We have given to the record the careful consideration which the character of the case demands, but are unable to find the slightest ground for reversing the judgment of which the prisoner complains. The crime was deliberately committed, without the least extenuating circumstance. The principal ground of defense was the lack of understanding on the part of the prisoner ; but this, so far from being established, is negatived by his own evidence, although several of the witnesses speak of him as hardly up to the average in point of mental capacity. Not one witness who was examined in the case gives it as his opinion that he was not in a condition of understanding to discern right from wrong, while the contrary abundantly appears. Thus, one of the witnesses for the defense, a farmer in the neighborhood, in whose employ the prisoner was at the time of the murder, and had been for four years, testified that he was capable of attending to his own business, and that he exercised very good judgment in caring for his own interest. There is other evidence in the case to the same effect, and the question as to his mental capacity or power to discern right from wrong was clearly, in unexceptionable terms, submitted to the jury. We do not see how the jury could have done otherwise than find as they did, and there was no error in overruling the motion for a new trial. There were several exceptions taken during the trial to rulings of the court, but they are so trivial and clearly without merit as not to require special consideration. The judgment must therefore be affirmed.